Citation Nr: 1531636	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for a right hip condition.

4.  Entitlement to service connection for a skin condition. 

5.  Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972 and from October 1976 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in pertinent part, denied claims of service connection for lumbago, degenerative joint disease (DJD) of the cervical spine, a right hip condition, and a skin condition, to include skin cancer.   The claims on appeal have been recharacterzied as they appear on the cover page of the instant decision in order to afford the Veteran the broadest scope of review.

The February 2013 rating decision also denied a claim of service connection for prostate cancer.  The Veteran expressed disagreement with the denial in June 2013.  See VA Form 9 received in June 2013.  A statement of the case (SOC) does not appear in this record.  Therefore, the Board must remand that matter, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the claims are not ready for appellate review.  

The record compiled for appellate review is incomplete.  The following records have not been associated with the paper claims file and/or virtual record: the complete and updated VA clinical records of the Veteran from the Minneapolis, St. Cloud, and Twin Ports VA Medical Centers (VAMC) dated from 1985 to the present, to include the magnetic resonance imaging (MRI) reports dated in July 2007 and 2014 and neurosurgeon consult dated in January 2015; the disability determination and supporting medical records from the Social Security Administration (SSA); and chiropractic treatment records dated from 1985 to the present, to include records from Dr. P. 

The Veteran was afforded a VA neck examination in October 2012.  An additional opinion was sought in August 2014.  The Board finds the opinions inadequate as the examiners failed to address whether the current neck condition was at least in part due to the in-service neck injury as opposed to solely due to microtraumas while performing manual labor post-service.  Moreover, in light of the missing records and as it is essential that each disability be viewed in relation to its history, a new VA neck examination is necessary.  

The Veteran has not been afforded a VA examination in connection with his claims pertaining to his back, right hip, and skin conditions.  The Veteran claims his back condition is the result of his neck injury and his right hip condition is the result of an altered gait from his back condition.  He further contends that his hip and back conditions (and also his neck) are the result of heavy lifting in service, running many miles with heavy packs and weapons on his back, and a lot of fitness training causing wear and tear on his back and hips.  He contends that his skin condition, including cancer, is the result of sun exposure while stationed in Okinawa and aboard deck during his Coast Guard service.  The Veteran has been diagnosed with lumbago, chronic low back pain, bursitis, and skin conditions, to include, but not limited to warts, benign levi, keratoses, pigmented lentigos, low grade areas of actinic damage, and carcinoma.   The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

There are some CAPRI (VA outpatient treatment records) dated between September 2002 and April 2012, which have been associated with the virtual record.  Neither the May 2013 SOC nor the October 2014 supplemental statement of the case (SSOC) considered these records.  The Veteran has not waived initial RO review of these records and as such, the matter must be remanded for preparation of an SSOC.  38 C.F.R. §§ 19.31, 20.1304(c).

As noted, in the February 2013 rating decision, the RO denied service connection for prostate cancer.  The Board has construed the Veteran's June 2013 substantive appeal as a notice of disagreement (NOD) as to this issue.  Since there has been an initial RO adjudication of the claim and an NOD as to the denial, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary releases, obtain for the record copies of the following: (a) the complete and updated VA clinical records of the Veteran from the Minneapolis, St. Cloud, and Twin Ports VAMCs dated from 1985 to the present, to include MRIs reports dated in July 2007 and 2014 and neurosurgeon consult dated in January 2015; the disability determination and supporting medical records from SSA; and chiropractic treatment records dated from 1985 to the present, to include records from Dr. P.  All requests for records and their responses must be associated with the claims folder.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations to determine the etiology of the claimed lumbar spine, neck, right hip, and skin conditions.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. All current disorders of the lumbar spine, neck, skin, and right hip should be clearly reported.  

Neck: The examiner must address the Veteran's claim that his neck condition is the result of heavy lifting in service, running many miles with heavy packs and weapons on his back, and a lot of fitness training causing wear and tear on his neck.  The examiner must also address the Veteran's claim that his current neck condition is at least in part due to the in-service head/neck injury in 1977 (he claims the neck condition began in 1977 and was repeatedly aggravated by carpentry work post-service).   Thereafter, the examiner should an offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed neck condition is related to the Veteran's military service?  The examiner should additionally offer an opinion as to whether the Veteran's current neck condition is at least in part due to the 1977 injury as opposed to solely due to microtraumas from a manual labor career post-service as indicated in the August 2014 VA opinion. 

Lumbar Spine and Right Hip: The examiner must address the Veteran's claim that his back and right hip conditions are the result of heavy lifting in service, running many miles with heavy packs and weapons on his back, and a lot of fitness training causing wear and tear on his back and right hip.  The examiner must also address the Veteran's claim that his back condition is secondary to his neck condition and his right hip condition is secondary to an altered gait from his back condition.  Thereafter, the examiner should an offer as to whether is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed lumbar spine and/or right hip condition is related to the Veteran's military service?  The examiner should also offer an opinion as to whether it is at least as likely as not that any currently diagnosed lumbar spine condition is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the neck condition and any currently diagnosed right hip condition is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the lumbar spine condition?
  
Skin: The examiner must address the Veteran's claim that his skin condition, including cancer, is the result of sun exposure while stationed in Okinawa and aboard deck during his Coast Guard service.  The examiner should an offer an opinion as to whether it is  at least as likely as not (a 50% or higher degree of probability) that any currently skin condition is related to the Veteran's military service, to include sun exposure? 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues on appeal and furnish to the Veteran and his representative an appropriate SSOC, which considers CAPRI records contained in the virtual record dated between 2002 and 2012, and afford a reasonable opportunity for response.

4.  The RO should furnish the Veteran with an SOC with respect to the claim of service connection for prostate cancer and afford him with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).   If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







